Cite as 2017 Ark. App. 640


                  ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                        No.CV-17-639
                                                    OPINION DELIVERED: NOVEMBER 29, 2017
CANDACE SOLEE
                                 APPELLANT APPEAL FROM THE PULASKI
                                           COUNTY CIRCUIT COURT,
                                           ELEVENTH DIVISION
V.                                         [NO. 60JV-16-295]


ARKANSAS DEPARTMENT OF HUMAN HONORABLE PATRICIA JAMES,
SERVICES AND MINOR CHILDREN     JUDGE
                      APPELLEES
                                AFFIRMED


                              ROBERT J. GLADWIN, Judge

        Appellant Candace Solee appeals the May 9, 2017 order of the Pulaski County

 Circuit Court terminating her rights to five of her six children. Appellant’s sole challenge

 on appeal is to the evidence supporting the trial court’s best-interest finding demonstrating

 the likelihood of adoption. We affirm.

                                              I. Facts

        This case began on February 26, 2016, after a truancy hearing for L.A. and T.S., then

 ages nine and thirteen, respectively, resulted in the trial court’s placing a hold on the

 children. Appellee Arkansas Department of Human Services (ADHS) then took custody of

 appellant’s four additional children, M.A., Z.S.(M), Z.S.(F), and K.M., ages seven, five, four

 and two, respectively, based on ADHS’s assessment that appellant was unable to parent her

 children effectively or appropriately, specifically regarding issues of parental unfitness based

 on educational neglect and drug use. ADHS had opened a protective-services (PS) case on
                                 Cite as 2017 Ark. App. 640

appellant’s family in October 2015 because of a true finding of environmental and

educational neglect that followed two previous cases between 2009 and 2011.

        The trial court granted an order for emergency custody, and on April 20, 2016, the

children were adjudicated dependent-neglected through a stipulation that appellant had

subjected them to educational neglect and parental unfitness based on truancy and exposing

the children to drugs. The trial court found that the children had “vast, different needs”

resulting from the children being “left to fend for themselves” and that appellant had to “get

a handle on her drug addiction” and engage in “intensive hands-on parenting” during the

case.

        Within a few weeks, the attorney ad litem filed a motion to modify appellant’s

visitation because L.A., M.A., and Z.S.(M) were “oppositional and defiant in their

behaviors, and require[d] at least two [Division of Children and Family Services (DCFS)]

staff members to transport them to visits in Little Rock.” The ad litem explained that

transporting the children created a risk of harm for both the DCFS staff and the children

because the children were at risk of elopement. The ad litem further suggested that Z.S.(M)

needed visits by himself with appellant because he would become “out of control” if he did

not receive one-on-one attention from her. The trial court granted the ad litem’s motion,

requiring appellant to cooperate with DCFS in scheduling trips for visitation in the counties

where the children resided and to adjust her work schedule to accommodate the separate

visitations set up for her with her children.

        At the first review hearing on August 10, 2016, appellant testified that she had

worked at Fresh Market almost full time since March. She was trying to balance work with


                                                2
                                 Cite as 2017 Ark. App. 640

all her case-plan requirements, and she acknowledged that she had been arrested at a staffing

for possession of marijuana—although she said it belonged to her sister. Appellant stated that

she was attending outpatient drug-treatment therapy and learning coping skills through

therapy. The caseworker also testified, saying that L.A. had had several placements since the

previous hearing, that he was destructive, and that he was about to be considered a treatment

failure. M.A. had also been suspended from school. Appellant was visiting with the children

separately according to the modified schedule.

       At the permanency-planning hearing on February 6, 2017, one year after the case

had opened, the trial court changed the goal of five of the children to adoption, with

Z.S.(M)’s goal being changed to permanent placement with his father. The trial court stated

that it believed appellant was “playing games” with the drug screens because she had been

negative on urine screens and positive on hair-follicle tests.

       ADHS filed a termination-of-parental-rights (TPR) petition on February 22, 2017,

alleging that TPR was in the best interest of all the children except for Z.S.(M), that the

children could find permanency through adoption, that appellant was unfit because she had

failed to remedy the issues that caused removal, as well as other issues that had arisen

subsequent to the filing of the initial petition, and that further services would likely not

result in reunification.

       The trial court held a hearing on the TPR petition on April 19, 2017. Multiple

witnesses testified, but with respect to the issue on appeal, Jessica Warren, the adoption

specialist for ADHS, testified that the children had a “potential” for adoption. She based her

opinion on the data-match system at ADHS that takes into consideration certain


                                               3
                                Cite as 2017 Ark. App. 640

characteristics of the children. She did not include Z.S.(M) in the system because he was

going to be placed in the permanent custody of his father. Ms. Warren did not specifically

discuss the likelihood of adoption—just that there were no factors that would “prohibit”

adoption. She did not discuss the children’s serious behavior issues and how those behaviors

are considered by the computer program.

       The trial court found that TPR was in the children’s best interest and that ADHS

had proved the three grounds alleged against appellant in the TPR petition as evidenced in

the May 9, 2017 order. Appellant filed a timely notice of appeal on May 22, 2017.

                          II. Standard of Review and Relevant Law

       We review TPR cases de novo. Hollinger v. Ark. Dep’t of Human Servs., 2017 Ark.

App. 458, __ S.W.3d __. At least one statutory ground must exist, in addition to a finding

that it is in the child’s best interest to terminate parental rights; these must be proved by

clear and convincing evidence. Ark. Code Ann. § 9-27-341(b)(3) (Repl. 2015); Hollinger,

supra. Clear and convincing evidence is that degree of proof that will produce in the fact-

finder a firm conviction as to the allegation sought to be established. Hollinger, supra. The

purpose of terminating a parent’s rights to his or her children is to provide permanency in

the child’s life when returning the juvenile to the family home is contrary to the child’s

health, safety, or welfare, and it appears that a return to the family home cannot be

accomplished in a reasonable period of time as viewed from the juvenile’s perspective. Ark.

Code Ann. § 9-27-341(a)(3).

       A heavy burden is placed on a party seeking termination because TPR is an extreme

remedy in derogation of the parents’ natural rights. Hollinger, supra. We will not reverse a


                                             4
                                 Cite as 2017 Ark. App. 640

termination order unless the trial court’s findings were clearly erroneous. Id. A finding is

clearly erroneous when, although there is evidence to support it, the reviewing court on

the entire evidence is left with a definite and firm conviction that a mistake has been made.

Id.

       The “best interest” finding must be made separate and apart from any statutory

grounds that might exist, and this court has reversed a TPR solely on errors made by the

trial court in its best-interest findings. Brown v. Ark. Dep’t of Human Servs., 2015 Ark. App.
725, 478 S.W.3d 272; Lively v. Ark. Dep’t of Human Servs., 2015 Ark. App. 131, 456 S.W.3d
383; Cranford v. Ark. Dep’t of Human Servs., 2011 Ark. App. 211, 378 S.W.3d 851.

       Although the TPR is an extreme remedy, parental rights will not be enforced to the

detriment of the health and well-being of the child. Johnson v. Ark. Dep’t of Human Servs.,

78 Ark. App. 112, 82 S.W.3d 183 (2002). When parents seriously fail to provide reasonable

care for their children, then the rights of the parent must give way to the best interest of the

child. J.T. v. Ark. Dep’t of Human Servs., 329 Ark. 243, 947 S.W.2d 761 (1997).

                                        III. Discussion

       With respect to adoptability, the trial court is required to demonstrate that it

considered the evidence presented regarding the children’s adoptability, or the court must

make a finding that the children’s adoptability makes no legal difference. See, e.g., Brown,

supra; Lively, supra. Here, the three eldest children had behavioral problems that required

that they be moved several times, one was about to be considered a therapeutic failure,

multiple staff had to transport the children because they were an elopement risk, and their

visitation had to be separated from the three youngest children because of the severe


                                               5
                                 Cite as 2017 Ark. App. 640

disruption they caused during the visits. Ms. Warren, the adoption specialist, said that she

ran the children’s characteristics through the data-matching database, but she presented no

evidence of how the database factors in specific behavioral problems, such as the severe

problems demonstrated by these children. Appellant claims that the evidence adduced at

trial that these children were likely to be adopted was insufficient and highly speculative.

       Further, while Ms. Warren explained that there were no factors that would

“prohibit” adoption, appellant submits that without more, her testimony could simply mean

that the children have a greater than zero percent chance of adoption as a permanency

plan—merely that adoption was possible. Appellant argues that the probability of them

achieving permanency through adoption, in other words, the actual likelihood of their

adoption, was not demonstrated despite the statutory requirement. See Ark. Code Ann. §

9-27-341(b)(3)(A)(i) (trial court must consider the likelihood that the juvenile will be

adopted).

       Appellant notes the ad litem’s conclusion at the end of the TPR hearing that the

children needed to be “freed for adoption” so that their “significantly serious” needs can be

met in homes by parents who are “invested” in the children. Appellant submits, however,

that the children had been in foster care for more than a year, presumably in safe homes

with attentive and invested foster parents, yet there was no testimony that the children’s

behavior had improved. ADHS’s report that was submitted for the TPR hearing indicated,

in fact, that the three eldest children continued to have behavioral problems, including

aggressive behavior toward those in authority, with one of the children, L.A., requiring

placement in an acute residential facility for behavioral issues. Cf. Holloway v. Ark. Dep’t of


                                              6
                                  Cite as 2017 Ark. App. 640

Human Servs., 2017 Ark. App. 268, 520 S.W.3d 724 (affirmed despite similar arguments of

adoptability, but where caseworker testified extensively about children’s improving

behavior while in foster care).

       Appellant argues that the children being “freed for adoption” is not required for

ADHS to continue to address the family’s needs. See Ark. Code Ann. § 9-27-303(25)(A).

Appellant maintains that there was no sound basis on which the trial court’s likelihood-of-

adoption finding rested. Although the trial court found in its TPR order that it took into

consideration the testimony of the adoption specialist in making its finding that adoption

was a viable permanency goal for the children, appellant urges that Ms. Warren’s testimony

was insufficient to support the trial court’s finding.

       We disagree. Our review of the record reveals evidence regarding the children’s

adoptability and indicates that the trial court considered this evidence as one factor in its

decision regarding TPR. ADHS was not required to prove adoptability by clear and

convincing evidence. Adoptability is not an essential element in a termination case; rather,

it is merely a factor that must be considered by the trial court in determining the best interest

of the child. Tucker v. Ark. Dep’t of Human Servs., 2011 Ark. App. 430, 389 S.W.3d 1; see

also Ark. Code Ann. § 9-27-341(b)(3). There is no requirement that an adoption specialist

testify at the TPR hearing or that the process of permanent placement be completed at the

time of the TPR hearing. Fortenberry v. Ark. Dep’t of Human Servs., 2009 Ark. App. 352.

Additionally, there is no requirement to prove this element by clear and convincing

evidence or to identify an exact family that, upon TPR, would be willing to adopt the

juveniles. See Reed v. Ark. Dep’t of Human Servs., 2012 Ark. App. 369, 417 S.W.3d 736.


                                               7
                                Cite as 2017 Ark. App. 640

       We hold that the trial court fulfilled its statutory requirement by considering the

following evidence of adoptability as presented by Ms. Warren:

              There is a potential for adoption for these children. The factors I took into
       consideration in making that determination were their age, race, gender and other
       characteristics such as any physical conditions, mental health, behavioral and any
       developmental and educational [sic].

               We have a data matching system at DHS. I used that system in this case. For
       a sibling group of five with the ages of 14, 8, 3, 10, and 5 there were 21 adoption
       resources found with their characteristics. I ran the three oldest individually and the
       two youngest together.

              The results for the two youngest, the 3 and a 5-year-old, there were 256
       resources. For the oldest child, the 14-year old, there [were] 79 resources. For the
       10-year old there were 94 resources and for the 8-year old there were 111 resources.
       There aren’t any factors that exist that would prohibit adoption in this case.

Based on this testimony, the trial court concluded:

               [ADHS] has an appropriate plan for permanent placement for the juveniles.
       The appropriate plan is adoption. Ms. Warren testified that she is the adoption
       specialist assigned to this case. She indicated that each child has the potential for
       adoption. . . . She said there were no significant barriers to adoption of any child.
       The Court has taken adoptability into consideration in making its findings today.

       Appellant contends that this evidence is insufficient because of the children’s

behavioral and developmental issues; basically, she argues that the evidence fails to

demonstrate the probability of the children achieving permanency through adoption. Her

argument sets the bar unreasonably high for the court’s consideration of adoptability. As

previously stated, ADHS is not required to prove adoptability by clear and convincing

evidence. The requirement is merely that evidence be presented and the trial court consider

that evidence. Setting the bar higher would unfairly punish children with special needs or

developmental disabilities who need permanency—especially if the behavior and

development issues are a direct result of the parent’s unfitness and inability to properly

                                              8
                                 Cite as 2017 Ark. App. 640

parent. See, e.g., McDaniel v. Ark. Dep’t of Human Servs., 2013 Ark. App. 263 (holding that

even if a child is unlikely to be adopted, it may still be in his best interest to terminate a

parent’s rights).

       The Juvenile Code does not require “magic words” or a “specific quantum” of

evidence to support a trial court’s finding regarding adoptability. Sharks v. Ark. Dep’t of

Human Servs., 2016 Ark. App. 435, 502 S.W.3d 569. It merely requires that if an adoptability

finding is made, then evidence must exist to support it. Haynes v. Ark. Dep’t of Human Servs.,

2010 Ark. App. 28. Evidence that adoptive parents have been found is not required, see

McFarland v. Ark. Dep’t of Human Servs., 91 Ark. App. 323, 210 S.W.3d 143 (2005), and

neither is evidence that proves the child will be adopted. Renfro v. Ark. Dep’t of Human

Servs., 2011 Ark. App. 419, 385 S.W.3d 285.

       After considering all the relevant factors, including adoptability, we hold that the trial

court did not err, based on the children’s severe dysfunctions and appellant’s unfitness, in

finding that it was in the children’s best interests to terminate her parental rights. Ms.

Warren’s testimony and additional evidence explained the children’s behavioral history,

their adjustment to foster care, and the potential adoptive resources. There is not a

requirement that ADHS disprove all possible barriers to adoption, such as behavior issues,

with clear and convincing evidence. The trial court properly weighed the evidence and

concluded that the juveniles would likely be adopted. See Blanchard v. Ark. Dep’t of Human

Servs., 2012 Ark. App. 215, 395 S.W.3d 405. Given the high degree of deference that the

appellate court gives to the trial court in weighing testimony, it cannot be said that the trial

court’s adoptability finding was clearly erroneous. When there is evidence that addresses the


                                               9
                                Cite as 2017 Ark. App. 640

likelihood of adoption, as we have here, the requirements of the Juvenile Code are satisfied.

See Thompson v. Ark. Dep’t of Human Servs., 2012 Ark. App. 124.

       Affirmed.

       GLOVER and HIXSON, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       Andrew Firth, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.




                                             10